Citation Nr: 1210682	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-38 088	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) benefits, death pension and accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to November 1945.  He died in October 2002.  The appellant in this matter sought to be recognized as his surviving for the purpose of obtaining VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In this decision, the Board vacates its January 2012 decision and dismisses the issue on appeal.


FINDING OF FACT

The Board was notified in February 2012 by the RO in Muskogee, Oklahoma that the appellant died in December 2009.


CONCLUSIONS OF LAW

1.  Due to the appellant's death in December 2009, the Board decision issued in January 2012, is a nullity and is vacated.  38 C.F.R. §§  20.904; 20.1302 (2011).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).    

In a January 2012 decision, the Board found that the appellant was the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  Unfortunately, the appellant died in December 2009; however, the Board did not learn of her death until February 2012, a month after its decision in January 2012.  

As a matter of law appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the Veteran's death, the Board lacked jurisdiction to adjudicate the merits of the appeal and to issue the January 2012 decision.

Accordingly, the January 2012 Board decision addressing the issue of entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for VA DIC benefits, death pension and accrued benefits is vacated.

Similarly, the Board must dismiss the underlying claim for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The Board's January 2012 decision is vacated and the appeal is dismissed.


	                        ____________________________________________
Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

